Citation Nr: 0017908	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The record shows that the appellant had active duty for 
training from May to November 1969, with subsequent Reserve 
service through December 1974.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1998 decision of the RO.  



FINDINGS OF FACT

The appellant's claim of service connection for a right knee 
disorder is plausible and capable of substantiation.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although service medical records that establish in-service 
treatment of a right knee injury are not in the record, the 
appellant alleges that he suffered a right knee injury in 
1969 during active duty training.  

Furthermore, in an August 1998 report of VA medical 
examination, it was noted that the appellant reported that he 
had jumped out of a truck in 1969 while in service and 
injured his right knee and left elbow.  The report included 
diagnosis of post-traumatic degenerative joint disease of the 
right knee, with chronic synovitis, adhesive capsulitis, pes 
anserina bursitis with ganglion and swelling, as well as a 
diagnosis of post-traumatic symptomatic adhesive capsulitis 
of the left elbow, with radial humeral arthritis.  The report 
also included diagnoses of post-traumatic arthritis of the 
cervical spine, with adhesive capsulitis to a significant 
degree, and symptomatic degenerative joint disease of the 
lumbar spine and hands, resulting in adhesive capsulitis.  

Additionally, an undated private medical report from the 
appellant's treating physician indicated that the appellant 
had chronic synovitis, with fragments, and a popliteal cyst 
of the knee.  The report also stated that the appellant had 
requested that the physician provide the relevant medical 
information to VA "since there appear[ed] to be a link with 
a service connected incident."  

Given the appellant's credible assertions of in-service right 
knee injury and the private medical evidence suggesting that 
current disability may be due to the injury, the Board finds 
the claim of service connection for right knee disability to 
be well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.303(d).  



ORDER

As the claim of service connection for a right knee disorder 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

Because the claim of service connection for right knee 
disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Here, the private medical evidence indicates that there 
appears to be a link between his right knee disability and a 
claimed in-service injury.  Although the service medical 
records contain no evidence regarding any claimed right knee 
injury, the appellant testified in the December 1999 RO 
hearing that he did not report the injury in-service because 
he had been told not report to sick call unless he was dying.  
He also testified that, prior to the claimed injury to his 
right knee, he had been given three days company punishment 
after he had reported injuries to his feet.  Indeed, the 
service medical records contained a June 1969 treatment 
record that noted the appellant had raw blisters and corns on 
both feet.  

Given that the private medical evidence was tentative 
regarding whether the claimed disability was due to an injury 
or disease incurred in or aggravated by service and that the 
VA medical evidence is silent in this regard, the appellant 
should be afforded an additional VA medical examination.  All 
pertinent treatment records also must be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any right knee disorder 
since service.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
appellant for a VA medical examination to 
determine the nature and likely etiology 
of the claimed right knee disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  Based on a review of the case, 
the examiner should identify all current 
right knee disabilities and provide an 
opinion as to whether it is at least as 
likely as not that any current right knee 
disability is due to disease or injury 
which was incurred in or aggravated by 
service, as claimed by the appellant.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the appellant's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the 
appellant's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent law and 
regulations, and be afforded an 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until he is 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



